              Entered on Docket May 6, 2020
                                                               Below is the Order of the Court.


1

2                                                              ___________________
                                                               Christopher M. Alston
3                                                              U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
4

5

6       _______________________________________________________________
7

8

9
                                                                           Honorable Christopher M. Alston
10                                                                                April 24, 2020; 9:30 a.m.

11                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                              )    Chapter 7
13                                                       )    Bankruptcy No. 18-13383
     JACK CARLTON CRAMER JR.,                            )
14                                                       )    ORDER OF SALE OF REAL PROPERTY
                      Debtor(s).                         )    OF THE ESTATE FREE AND CLEAR OF
15                                                       )    LIENS AND ENCUMBRANCES

16             THIS MATTER having come regularly before the above-signed judge of the above-entitled

17   court upon the trustee's motion to sell assets of the estate, it appearing that all interested parties have

18   received notice, the debtor having objected, the court having reviewed the pleadings on file herein,

19   and having heard argument of counsel, the court having made a ruling on the record which is

20   incorporated herein by this reference pursuant to Fed. R. Civ. P. 52(c), made applicable to these

21   proceedings pursuant to Fed. R. Bank. P. 7052, now, therefore, it is hereby

22             ORDERED that the trustee, Edmund J. Wood, is authorized to sell real property of the estate

23   according to the terms of the purchase and sale agreement attached to Docket No. 94, and generally

24   set forth below:

25             Street address of
                       property to be sold:           15605 - 63rd Avenue N.E.
                                                      Kenmore, WA 98028

     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                             THE LIVESEY LAW FIRM
                                                                                 600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                                      Seattle, WA 98101
     200427fOrd Page 1                                                           (206) 441-0826
      Case 18-13383-CMA            Doc 145      Filed 05/06/20      Ent. 05/06/20 13:31:13           Pg. 1 of 3
                                                    Below is the Order of the Court.


1        Legal description of
                property to be sold:        Lot 1, Blk 3, Inglewoods No. 2, King County, WA
2
         Parcel No.:                        3583300105
3
         Sale price:                        $606,000.00
4
         Terms of sale:                     Cash at Closing
5
         Purchaser:                         Carlos Salazar and Autumn Salazar, and/or assigns
6        Purchaser's address:               6308 N.E. Arrowhead Drive
                                            Kenmore, WA 98028
7
         Costs of sale:                     The estate will pay the real estate agent a commission
8                                           of 6% of the gross sales price or such lesser amount
                                            as the agents shall agree to; and, the estate will pay
9                                           those costs of sale customarily paid by the Seller in
                                            Western Washington. These costs would include, but
10                                          are not limited to, title insurance, real estate taxes due
                                            through the date of sale and one-half of the escrow
11                                          costs. The seller will also contribute 1 percent of the
                                            sale price to Purchasers’ loan fees and closing costs.
12
         Utility Liens                      In many cases the existence of a utility lien and/or the
13                                          amount of the lien is unknown until closing or
                                            thereafter. These liens usually, but not always, are
14                                          equal to the utilities bills incurred over several
                                            months. The trustee will pay these liens from the
15                                          sale proceeds.
         Encumbrances & approximate
16            claim amounts:                (1)     King County property taxes - $24,000;
                                            (2)     Financial Pacific Company deed of trust -
17                                                  $50,000;
                                            (3)     21st Mortgage Corporation deed of trust -
18                                                  $700,000;
                                            (4)     Residential Funding Company LLC lis
19                                                  pendens;
                                            (5)     Norman Maas, P.S. Pension Fund deed of
20                                                  trust - $8,000;
                                            (6)     Internal Revenue Service federal tax lien -
21                                                  $30,000;
                                            (7)     Internal Revenue Service federal tax lien -
22                                                  $14,000;
                                            (8)     Internal Revenue Service federal tax lien -
23                                                  $3,000;
                                            (9)     Internal Revenue Service federal tax lien -
24                                                  $6,000;
                                            (10)    State of Washington judgment - $6,000 (not
25                                                  recorded-against homestead property); and
                                            (11)    21st Mortgage Corporation judgment -
                                                    $44,000.

     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                  THE LIVESEY LAW FIRM
                                                                      600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                           Seattle, WA 98101
     200427fOrd Page 2                                                (206) 441-0826
     Case 18-13383-CMA      Doc 145    Filed 05/06/20     Ent. 05/06/20 13:31:13        Pg. 2 of 3
                                                             Below is the Order of the Court.


1           IT IS HEREBY FURTHER ORDERED that said sale will be free and clear of all liens and

2    interests, except real and personal property taxes, said liens and interests to attach to the proceeds

3    of the sale as though those proceeds were the property, said liens and interests to be satisfied from

4    those proceeds. The trustee specifically reserves the right to contest each encumbrance or alleged

5    encumbrance against the subject property. With the exception of the lien in favor of King County

6    for unpaid taxes, which may be paid at closing, disbursement on the remaining encumbrances will

7    be subject to further order of the court.

8           IT IS HEREBY FURTHER ORDERED that, as the purchaser is a good faith purchaser for

9    value, the provisions of 11 U.S.C. § 363(m) are applicable to this sale.

10                                   //// END OF ORDER ////

11
     Presented By:
12
     THE LIVESEY LAW FIRM
13

14          /S/ Rory C. Livesey

15   Rory C. Livesey, WSBA #17601
     Attorney for Edmund J. Wood, Trustee
16
     The Livesey Law Firm
17   600 Stewart Street, Suite 1908
     Seattle, WA 98101
18   (206) 441-0826

19   Approved as to Form; Notice of
     Presentation Waived by:
20
     HENRY & DEGRAAFF, P.S.
21

22          /S/ Christina L. Henry

23   Christina L. Henry, WSBA #31273
     Attorneys for Debtor
24
     Henry & DeGraaff, P.S.
25   787 Maynard Avenue S.
     Seattle, WA 98104
     (206) 330-0595

     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                         THE LIVESEY LAW FIRM
                                                                             600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                                  Seattle, WA 98101
     200427fOrd Page 3                                                       (206) 441-0826
     Case 18-13383-CMA            Doc 145        Filed 05/06/20   Ent. 05/06/20 13:31:13      Pg. 3 of 3
